Citation Nr: 0030733	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-08 392 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel








INTRODUCTION

The veteran had active military service from July 1971 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating determination 
of the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record discloses that in a September 1996 
rating determination, the RO increased the veteran's 
disability evaluation for lumbosacral strain from 20 to 40 
percent.  Later that month, the RO sent notification of the 
rating determination to the veteran's P.O. Box number.  This 
letter was not returned as undeliverable.

In December 1996 the RO again sent a letter to the veteran's 
P.O. Box requesting additional information.  This letter was 
not returned as undeliverable.  



In a May 1997 Report of Contact, it was noted that the 
veteran had not received the original September 1996 letter.  
It was further indicated that the P.O. Box number was correct 
for mail also.  A notation was made to send the original 
letter to the veteran's home address this time only.  

In July 1997 the veteran filed a notice of disagreement with 
the RO's September 1996 rating determination.  In April 1998 
the RO sent the statement of the case to the veteran's home 
address.  This was not returned as undeliverable.  

In May 1998 the veteran requested a hearing before a Veterans 
Law Judge (Member of the Board) at the RO.  

It is a basic principle of veteran's law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000). Pursuant to 38 C.F.R. § 20.700 (2000), a hearing 
on appeal before the Board will be granted if an appellant 
expresses a desire to appear in person.

In February 1999 the RO sent a supplemental statement of the 
case to the veteran's home address.  This was not returned as 
undeliverable.  

In July 1999 the RO sent the veteran a letter indicating to 
him all the options that were available to him regarding his 
personal hearing, including attending a videoconference.  
This letter was again sent to his home address.  It was 
returned as undeliverable, with a notation that the veteran 
had moved and left no forwarding address.  

In August 2000 the RO contacted the veteran's bank in an 
attempt to obtain his new address.  In response to the RO's 
request, the bank indicated that the veteran had opened his 
account in September 1997, with his home address given as the 
point of contact.  The bank noted that it had also received 
returned mail, and that it no longer knew where the veteran 
resided.  



In an August 2000 Report of Contact it was noted that the 
veteran's whereabouts were unknown.  It was further indicated 
that the VA hospital and the RO computer did not have a 
current address for the veteran.  The report also noted the 
bank had indicated that it was also receiving returned mail, 
which had been sent to the veteran's home address, marked 
undeliverable.  The report further stated that the veteran's 
representative, DAV, did not  have another address for the 
veteran.  

While the Board notes that the RO has gone through extensive 
measures to locate an address where the veteran currently 
resides, there have been no attempts to contact the veteran 
through the P. O. Box where the original September 1996 
rating determination was sent.  Moreover, in the May 1997 
Report of Contact, it was noted that the P.O. Box number was 
correct for mail also.  The Court has held that the burden is 
upon VA to demonstrate that notice was sent to the claimant's 
last address of record.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Unfortunately, the RO has not determined that the 
veteran's P. O. Box number is no longer in use.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should once again attempt to 
obtain a point of contact address for the 
veteran.

3.  If the RO is unable to obtain an 
updated address for the veteran, 
notification of a scheduled hearing for 
the veteran before a Veterans Law Judge 
at the Seattle RO should be sent to the 
veteran at P.O. Box 377, Chinook, WA, 
98641.  

A copy of the notice provided to the 
veteran of the scheduled hearing should 
be placed in the record.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


